Weltner, Justice.
Everett Clay Brannon, Jr. entered a plea of guilty to an indictment in the United States District Court of the Northern District of Georgia, charging him with a violation of 18 USCA § § 2 and 1014, viz., knowingly causing to be made a materially false statement and report to a bank for the purpose of influencing the action of the bank. Standard 66 of Bar Rule 4-102 provides in part: ‘.‘Final conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment. . . .” Brannon has petitioned for permission to surrender voluntarily his license to practice law in Georgia, and the State Disciplinary Board recommends that he be allowed to do so. The recommendation of the State Disciplinary Board is hereby approved.

All the Justices concur.

Omer W. Franklin, Jr., General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, Victor Alexander, Jr., Assistant General Counsel State Bar, for State Bar of Georgia.
Sartain & Carey, Jack M. Carey, for appellee.